Title: From George Washington to Richard Humpton, 29 August 1782
From: Washington, George
To: Humpton, Richard


                  
                     sir
                     Head Quarters 29th Augst 1782
                  
                  The Sergeant has delivered Your Letter of the 21st inclosing two Courts Martials & the Returns of Recruits in Phila.
                  Inclosed is an Extract from Genl Orders respectg Sergt Bourge; who upon your recommendation is pardoned.
                  The proceedgs of the other Court Martial are returned to you—The Court have Tried & sentenced Wm Taylor to Death—In your Letter you mention him under the Name of Wm Robinson, as a person proper for an Example, because he is the same person who had been pardoned by me (for a like Offence) when I was last in Phila.—You will be pleased to explain this Matter—I fancy the Man has an Alias Name which has not been noted in the proceedings of the Court.  I am sir Your &c.
                  
               